Title: From Benjamin Franklin to Robert Charles, 1 February 1757
From: Franklin, Benjamin
To: Charles, Robert


Sir
Feb. 1. 1757.
I receiv’d your several Favours of August 14. Sept. 18 Sept. 22. and Oct. 16. By this Ship you will receive a Box containing sundry Copies of our last Years Votes, to which are added as you advised, the Accounts of the Expenditure of the £55,000 and the subsequent £30000 also the Papers relating to the Employing foreign Officers. There is also in the Box an authenticated Copy of our late Bill for granting £100,000 to the King’s Use, and of the Vote appointing yourself and Mr. Patridge Agents, under the great Seal, with all the late Messages, &c. You will see in the Votes a Copy of the Proprietary Instructions in which a Money Bill is made for us by the Proprietary, sitting in his Closet at 1000 Leagues Distance. The Governor laid before us an Estimate of the necessary Expence for defending this Province one Year, amounting to £125,000. We knew our Inability to bear the raising so great a Sum in so short a time; We deducted the least necessary Articles and reduc’d it to £100,000 which we granted, and sent up the Bill. Not that we thought this Province capable of Paying such a Tax yearly or anything like near it; but believing it necessary to exert ourselves at this Time in an extraordinary Manner to save the Country from total Ruin by the Enemy. The Governor, (to use his own polite Word) REJECTS it. Your English Kings I think are complaisant enough in such Cases to say, They will advise upon it. We have no Remedy here, but must obey the Instruction, by which we are so confin’d as to the Time of Raising, the Property to be tax’d, the Valuation of that Property and the Sum per Pound to be Tax’d on the Valuation that tis demonstrably impossible by such a Law to raise one Quarter of the Money absolutely necessary to defend us. So ¾ths of our Troops must be disbanded and the Country exposed to the Mercy of our Enemies; rather than the least tittle of a Proprietary Instruction should be deviated from! I forbear to enlarge because the House have unanimously desired your Friend Mr. Norris and my self to go home immediately to assist their Agents in getting these Matters settled. He has not yet determined, but if he goes, you will by him be fully informed of every thing, and my going will not in my Opinion be necessary: If he declines it, I may possibly soon have the Pleasure of seeing you. I am, with great Respect, Sir, Your most obedient humble Servant
B Franklin
Mr. Charles

